Merrick, J.
A tenancy at will may be terminated at any time and in any manner which may be mutually agreed upon by the parties. A landlord may waive the notice to which he is entitled under the provisions of the statute for this purpose, and consent that bis tenant may quit and deliver up the premises at his pleasure. If the tenant avails himself of this consent, and relinquishes the possession and all right of possession of the estate, and gives notice thereof to the landlord, he will thereby terminate the lease and be liable for no further rent. Tuttle v. Bean, 13 Met. 275. Whitney v. Gordon, 1 Cush. 366.
The instructions of the court were in conformity to this role, and were correct. The tender by the tenant of less than the whole number of keys belonging to the tenement is immaterial. It is sufficient that he quit the estate and surrendered it to the landlord, in conformity to the permission given to him to terminate the tenancy in that manner. Exceptions overruled,.